By the Court:
In the matter of the Boston Mining and Milling Company.
In the early English cases the courts held the title to be no part of the statute, and it was said that the title could never be referred to as affording any clue to the legislative intent. (Dwarris, 500, 1.) The rule has been somewhat modified, and now, when the meaning of the body of an act is doubtful, the title may be relied on as an assistance in arriving at a conclusion. Where the meaning of the language employed in the body of the act is doubtful, the title, taken in connection with other parts of the statute, may be resorted to for the purpose of removing ambiguity. (Sedgwick, 50, 51, and cases there cited.) But the title can never control the plain intent, as the same is expressed in the act itself:
In some of the States of the Union, where the constitution *626contains a provision in effect like our own—that every statute, or every statute of a certain class, shall embrace a single subject, which shall be expressed in its title—the courts have held that such provision ivas mandatory, and that the statute was void where the title did not comply with the constitutional command. In those states it necessarily followed that a greater consequence should be accorded to the title of a legislative act than was given to it by the common law. But everywhere else in the United States the rule has never been disturbed, that where the meaning of the body of an act is plain, the title cannot be resorted to for any purpose. Ever since the case of Washington v. Page, (4 Cal. 388,) it has been held by this court that the provision in the constitution of California was simply directory. Except in so far as the provision may influence the official action of individual members of the legislature, the constitution shall be read as if the provision referred to had never been written in it. It follows that the common law rule must control us in the construction of statutes; and as the language of the act we .are called to consider is plain and unmistakable, the title cannot be resorted to for the purpose of restraining that language.
In the United States v. Palmer, (3 Wheaton, 610,) the doubt which authorized a reference to the title was suggested by portions of the body of the act.
Writ denied.